Exhibit 10.01

Restrepo Award Agreement

STATE AUTO FINANCIAL CORPORATION

RESTRICTED STOCK AGREEMENT

UNDER THE

2009 EQUITY INCENTIVE COMPENSATION PLAN

This Restricted Stock Agreement (this “Agreement”) is made as of March 4, 2010
(the “Award Date”). The Compensation Committee of the Board of Directors of
State Auto Financial Corporation, an Ohio corporation (the “Company”), hereby
awards to Robert P. Restrepo, Jr. (“Mr. Restrepo”) 17,180 common shares, without
par value, of the Company (the “Restricted Shares”). The Restricted Shares are
awarded pursuant to the terms of the Company’s 2009 Equity Incentive
Compensation Plan (the “Plan”) and shall be subject to all of the provisions of
the Plan, which are hereby incorporated herein by reference, and shall be
subject to the following provisions of this Agreement. Capitalized terms used in
this Agreement which are not otherwise defined herein shall have the meanings
ascribed to such terms in the Plan.

§1.    Award of Restricted Shares.    The purchase price for the Restricted
Shares shall be zero. Following the execution and delivery of this Agreement by
Mr. Restrepo, the Company shall issue the Restricted Shares in Mr. Restrepo’s
name and hold them in a restricted share account with the Company’s transfer
agent.

§2.    Forfeiture.    The Restricted Shares shall be forfeited to the Company if
Mr. Restrepo’s employment with the Company terminates for any reason prior to
the third anniversary of the Award Date (the “Lapse Date”), or if Mr. Restrepo
violates any provision of this Agreement.

§3.    Transfer Restrictions.    None of the Restricted Shares, nor any
beneficial interest therein, shall be sold, assigned, pledged or otherwise
transferred, voluntarily or involuntarily, prior to the Lapse Date. Thereafter,
the Restricted Shares may be transferred only in compliance with all applicable
federal and state securities laws. Any transfer or attempted transfer in
violation of the foregoing restrictions shall be null and void.

§4.    Acceptance of Award.    The award of the Restricted Shares must be
accepted by Mr. Restrepo within 30 days after the Award Date by executing this
Agreement. Mr. Restrepo shall not have any rights with respect to the Restricted
Shares awarded under this Agreement unless and until Mr. Restrepo has executed
this Agreement, delivered a fully executed copy thereof to the Secretary of the
Company, and otherwise complied with the applicable terms and conditions of the
award of the Restricted Shares.

§5.    Rights As Shareholder.    Subject to the terms of this Agreement, on and
after the issuance of the Restricted Shares into the restricted share account,
Mr. Restrepo shall have all of the rights of a shareholder of the Company with
respect to the Restricted Shares, including the right to vote the Restricted
Shares and the right to receive any dividends or other distributions with
respect to the Restricted Shares, but subject, however, to the restrictions on
transfer set forth in this Agreement. Notwithstanding the foregoing, any cash
dividends or other cash distributions paid on the Restricted Shares prior to the
Lapse Date shall be automatically



--------------------------------------------------------------------------------

reinvested in common shares of the Company (the “Dividend Shares”) pursuant to
the terms of the Company’s dividend reinvestment and stock purchase plan and
shall be held in an account with Fidelity, or its successor, under
Mr. Restrepo’s name. Until the Lapse Date, the Dividend Shares shall be subject
to the restrictions on transfer set forth in §3, above. However, the Dividend
Shares shall not be subject to any risk of forfeiture.

§6.    Escrow of Shares.    The Restricted Shares shall be held by the Company
until the earlier of the Lapse Date or the termination of Mr. Restrepo’s
employment with the Company. If the Restricted Shares are forfeited to the
Company under §2, above, then the Company shall cause the Restricted Shares to
be transferred to the Company. If the Restricted Shares are not forfeited to the
Company, then the Company shall release the restrictions from the Restricted
Shares and re-issue such Shares in accordance with the instructions, if any, of
Mr. Restrepo.

§7.    Tax Consequences.    Mr. Restrepo understands that he (and not the
Company) shall be responsible for his own federal, state, local or foreign tax
liability and any of his other tax consequences that may arise as a result of
the transactions contemplated by this Agreement, including without limitation
filing an election under Section 83(b) of the Internal Revenue Code of 1986, as
amended (the “83(b) Election”), if he deems it to be appropriate. Mr. Restrepo
shall rely solely on the determinations of his tax advisors or his own
determinations, and not on any statements or representations by the Company or
any of its agents, with regard to all such tax matters. Mr. Restrepo shall
notify the Company in writing if Mr. Restrepo files the 83(b) Election with the
Internal Revenue Service within 30 days from the date of his execution of this
Agreement. The Company intends, in the event it does not receive from
Mr. Restrepo evidence of the 83(b) Election filing by Mr. Restrepo, to claim a
tax deduction for any amount which would be taxable to Mr. Restrepo in the
absence of such an election. If the Company is required to withhold or pay any
taxes with respect to the issuance or vesting of the Restricted Shares,
Mr. Restrepo shall pay to the Company the amount of such required withholding or
payment promptly following the Company’s request.

§8.    Compliance with Securities Laws.    No Restricted Shares shall be
deliverable under this Agreement or the Plan except in compliance with all
applicable federal and state securities laws and regulations. The Company may
require Mr. Restrepo (a) to represent and warrant to and agree with the Company
in writing that Mr. Restrepo is acquiring the Restricted Shares without a view
to distribution thereof, and (b) to make such additional representations,
warranties and agreements with respect to the investment intent of Mr. Restrepo
as the Company may reasonably request.

§9.    Vesting.    Notwithstanding the provisions of the Plan or this Agreement
to the contrary, if Mr. Restrepo’s employment with the Company terminates due to
death, disability, involuntary termination without cause or a change of control
prior to the Lapse Date, the Restricted Shares shall be fully vested; provided,
however, that the Restricted Shares shall not vest prior to the Lapse Date if
such death or disability results from a self-inflicted injury or event, while
sane or insane. For purposes of this Agreement, “disability” and involuntary
“termination without cause” shall be given the meanings provided in Article IV,
sections (A) and (E), respectively, of Mr. Restrepo’s Employment Agreement with
the Company and others dated March 1, 2009. Further, “change of control” shall
be given the meaning provided in Section 2(d) of Mr. Restrepo’s Executive
Agreement with the Company and others dated March 1, 2009.

 

 

[Remainder of page intentionally blank]

 

 

 

2



--------------------------------------------------------------------------------

The Restricted Shares shall be subject to such stop-transfer orders and other
restrictions as the Company may deem advisable under the rules, regulations, and
other requirements of the Securities and Exchange Commission, any stock exchange
upon which the Company’s common shares are then listed, and any applicable
federal or state securities laws, and the Company may cause a notation to be put
on the Restricted Shares to make appropriate reference to such restrictions.

 

 

 

STATE AUTO FINANCIAL CORPORATION

By  

/s/ James A. Yano

  James A. Yano, Vice President and General Counsel (as authorized and approved
by the Compensation Committee of the Board of Directors)

 

Acceptance of Agreement

Mr. Restrepo hereby: (a) acknowledges receiving a copy of the Plan and
represents that Mr. Restrepo is familiar with all provisions of the Plan; and
(b) accepts this Agreement and the award of the Restricted Shares under this
Agreement subject to all terms, provisions, and restrictions of both the Plan
and this Agreement.

 

 

/s/ Robert P. Restrepo, Jr.

ROBERT P. RESTREPO, JR.

Dated as of: March 4, 2010

 

3